DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The disclosure is objected to because of the Parent application has matured into U.S. Patent, therefore, “2019” (paragraph 0001, line 2) should be changed to: --2019, now U.S. Patent No. 11058012--.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:  “structure 402” (paragraph 0062, line 1) should be changed to: --structure 420-- to match the reference number in the drawing.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,225,503 to Kariya et al.
Regarding claim 1, Kariya et al disclose a method of manufacturing a circuit board structure, comprising: providing a carrier board (100) comprising a release layer (101); forming a stopper (105/11) over the carrier board (see Fig. 1F); disposing an adhesive layer (5) over the carrier board; abutting a conductive bump (20) of an electronic component (2) against the stopper (11/105) and placing the electronic component over the carrier board (see Fig. 2B); performing a build-up process (see Figs. 3A-B); and removing the carrier board (see Fig. 4B).
Regarding claim 2, Kariya et al disclose the electronic component comprises a chip, the chip has a first surface and a second surface that are oppositely disposed, and the conductive bump is located on the second surface, wherein the build-up process comprises: forming a plurality of dielectric layers (3, 4, 502) and circuits (50/505) in the dielectric layers over the first surface of the chip.
Regarding claim 3, Kariya et al disclose forming an outer layer over the second surface of the chip and the conductive bump, and the outer layer comprises: an insulating layer (801); a via (not label) within the insulating layer and electrically connected to the conductive bump; and a patterned circuit layer disposed over the insulating layer and electrically connected to the via (see Fig. 8).
	Regarding claim 5, Kariya et al disclose covering the stopper with the adhesive layer (see Fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al in view of U.S. Patent 9,087,847 to Lin et al.
Kariya et al disclose the abutting the conductive bump (20) of the electronic component against a first portion of the stopper; and abutting the conductive bump against a second portion of the stopper (see Figs. 2B-C) except for the second portion is perpendicular to the first portion.  Lin et al teach stopper (113) having variety of configuration (see Figs. 2C-F) on the carrier (24) for stopper can accurately confining the placement location of the semiconductor device and avoid the electrical connection failure between the semiconductor device and the build-up circuitry (see Abstract, last 4 lines).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Kariya et al by utilizing the stopper having two portions in perpendicular to one another as taught by Lin et al for accurately manufacturing the circuit board structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their general teachings of manufacturing an electronic package having embedded electronic component therein.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/December 16, 2022 	                                           Primary Examiner, Art Unit 3729